          Case 1:18-cv-08507-PGG Document 9 Filed 12/05/18 Page 1 of 1

                   LEE LITIGATION GROUP, PLLC
                             30 East 39th Street, Second Floor
                                     New York, NY 10016
                                       Tel: 212-465-1180
                                       Fax: 212-465-1181
                                  info@leelitigation.com



WRITER’S DIRECT:          212-465-1188
                          cklee@leelitigation.com
                                                                             December 5, 2018
VIA ECF
The Honorable Paul G. Gardephe, U.S.D.J.
United States District Court
Southern District of New York
40 Foley Square
New York, NY 10007

                   Re:            Sullivan, Jr. v. IMG Worldwide, LLC
                                  Case No. 18-cv-8507

Dear Judge Gardephe:

        We are counsel to Plaintiff in the above-referenced matter. We write, jointly with counsel
to Defendant, to inform the Court that the parties have reached a contemplated settlement in
principle.

        The parties respectfully request that the Court dismiss this action with leave to reopen the
case in thirty (30) days from today’s date if the parties have not submitted their final Notice of
Dismissal by such time.

        In view of the resolution, the parties respectfully request the Court adjourn all pending
dates and deadlines, sine die, including, but not limited to, the Initial Conference currently
scheduled for February 7, 2019 at 11:00 a.m.
       We thank Your Honor for considering this matter.


Respectfully submitted,
/s/ C.K. Lee
C.K. Lee, Esq.


cc: all parties via ECF
